             Case 1:19-cv-01049-SAB Document 34 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   NICOLE JONES,                                    Case No. 1:19-cv-01049-SAB

12                 Plaintiff,                         ORDER RE STIPULATION FOR AWARD
                                                      OF ATTORNEY FEES
13          v.
                                                      (ECF No. 33)
14   COMMISSIONER OF SOCIAL SECURITY,

15                 Defendant.

16

17         Nicole Jones (“Plaintiff”) filed the complaint in this action on July 31, 2019. (ECF No.

18 1.) On February 4, 2021, the Court granted Plaintiff’s social security appeal, entered judgment

19 in favor of Plaintiff, and remanded the action for further proceedings. (ECF Nos. 31, 32.) On
20 April 27, 2021, the parties filed a stipulation for the award of attorney fees in the amount of

21 $6,400.00 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (“EAJA”), without

22 prejudice to the rights of counsel to seek attorney fees under 42 U.S.C. § 406, subject to the

23 offset provisions of the EAJA. (ECF No. 33.)

24 ///

25 ///

26 ///
27 ///

28 ///


                                                  1
              Case 1:19-cv-01049-SAB Document 34 Filed 04/27/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

 2 Plaintiff is awarded attorney fees pursuant to the EAJA in the amount of $6,400.00.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     April 27, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
